EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-6, 8-15, 17-20, and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 13, and 17 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
identifying one or more opportunities for improvement in a cardinality estimate using a workload feedback process comprising a query feedback performed during a query compilation; 
identifying a correlation and a relationship based on a structure of the query feedback; 
submitting the query feedback to a machine learning engine to update a set of models; updating the set of models based on the query feedback; 
outputting a new, updated, or re-trained model based on the collected data from the execution of the query to identify the errors in the estimates of a query optimizer, the query feedback, or a trained generated model; and 
falling back to a previous model after re-training, wherein a model version and training timestamp are maintained to revert to a previous version of a current model.

Claims 7 and 22 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
identifying one or more cardinality estimates that are within a predetermined threshold by comparing one or more retrieved number of rows against one or more rows based on predicted cardinalities; 
adding one or more kept literals to a materialized sample or to a new sample collected randomly; 
identifying when predictions of a model begin to accumulate errors, wherein one or more collected points that are miss-predicted are used to adjust one or more parameters of the model instead of fully retraining the model; 
collecting column and multi-column statistics in an automated mode or a manual mode to be more robust to data changes by accounting for a statistical correlation between multiple values; 
activating an automated feedback to trigger a retraining action in the model; 
measuring performance of an estimated cardinality of the model against one or more actual cardinalities collected from one or more individual components of an executed access plan; 
identifying one or more relations or one or more groups of columns that have potential to build a new model based on a observed feedback from the measured performance, wherein the observed feedback is utilized to identify which of the one or more relations or the one or more groups of columns have the potential to build the new model once an optimizer identifies no model is pre-built on the one or more relations or the one or more groups of columns; 
testing the new model or a re-trained model; and 
executing the model based on a stored list of models and the tested model.

Claims 2-6, 9-15, 18-20, and 23-28 are allowed by virtue of their dependency from claims 1, 7, 13, 17, and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157